Citation Nr: 1039591	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  96-39 098	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for respiratory 
disabilities, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for cervical and lumbar 
spine disabilities, to include as due an to undiagnosed illness.  

3.  Entitlement to service connection for a skin disability, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 
1964, November 1972 to September 1978, and from December 1990 to 
May 1991.  She also served in the Southwest Asia Theater of 
Operation during the Persian Gulf War Era from February 1991 to 
May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In March 2002, the Veteran testified before a Veterans Law Judge 
who is no longer employed by the Board.  By correspondence dated 
in July 2006, the Veteran was informed that she had the right to 
have another hearing.  She indicated in an August 2006 
correspondence that she did not want an additional hearing.  
38 U.S.C.A. § 7102, 7107 (West 2002); 38 C.F.R. § 19.75, 19.76, 
20.703, 20.704, 20.707, 20.717 (2010).  

A November 2006 Board decision denied service connection for 
chronic obstructive pulmonary disease and bronchitis, 
disabilities of the cervical and lumbar spine, major depressive 
disorder, and a skin disability.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Partial Remand, in a 
January 2008 Order, the Court remanded the claims for service 
connection for chronic respiratory disabilities, cervical and 
lumbar spine disabilities, major depressive disorder, and a skin 
disability.  The Board remanded the claims for additional 
development in July 2008.

A January 2009 rating decision granted service connection for 
major depressive disorder and awarded a 50 percent rating 
effective March 1, 2002.  Consequently, this issue is no longer 
before the Board.

An October 2009 decision denied service connection for 
respiratory disabilities, cervical and lumbar spine disabilities, 
and a skin disability.  The Veteran appealed that decision to the 
Court.  Pursuant to a Joint Motion for Partial Remand, in a March 
2010 Order, the Court reamanded the issues of service connection 
for chronic respiratory disabilities, cervical and lumbar spine 
disabilities, and a skin disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file shows that a remand is once again 
necessary before a decision on the merits of the claims can be 
promulgated.  

The parties to the most recent Joint Remand indicated that the 
Board, in the July 2008 remand, directed that the Veteran be 
afforded a VA respiratory examination by a pulmonologist, a VA 
orthopedic examination by an orthopedist, and a VA dermatology 
examination by a dermatologist.  The Veteran was afforded VA 
examinations in October 2008.  However, the respiratory 
examination was performed by a Physician's Assistant and the 
orthopedic examination was performed by an Allopathic and 
Osteopathic physician engaged in Family Practice.  

A remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
If the Board proceeds with final disposition of an appeal, and 
the remand orders have not been fulfilled, the Board itself errs 
in failing to ensure compliance.  Therefore, because the 
development sought by the Board in this case has not been fully 
completed, another remand is required.  38 C.F.R. § 19.9 (2010).

Additionally, the parties to the most recent Joint Motion 
determined that the  October 2008 VA dermatology examination was 
inadequate.  The examination was performed by a Dermatology 
resident.  However, the examiner did not include a rationale for 
the opinion provided.  Consequently, VA examination should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by a pulmonologist to determine 
whether chronic respiratory disabilities to 
include chronic obstructive pulmonary 
disease and bronchitis are at least as 
likely as not (50 percent probability or 
greater) related to the Veteran's military 
service, including the Veteran's exposure 
to oil-fire smoke from Kuwait while 
deployed to Saudi Arabia from February 12, 
1991, to May 9, 1991, with a brief visit in 
April 1991 to tour the oil fires in Kuwait.  
There is also a history of exposure to a 
sand storm.  The examiner must review the 
claims file and should note that review in 
the report.  The examiner should provide a 
complete rationale for any opinion 
expressed.  The examiner should consider 
the other examinations of record.  In 
formulating an opinion, the examiner is 
asked to consider the following:

a)  The service medical records show 
that in May 1991 after her return from 
Saudi Arabia the Veteran complained of 
symptoms of bronchitis, cough, and 
congestion, for one and a half to two 
weeks, that started with a cold.

b)  The Veteran's history includes 
exposure to oil-fire smoke in Kuwait 
in April 1991, when she toured the oil 
fields for one day.  She also handled 
different types of fuels as a 
petroleum supply specialist.  X-rays 
in May 1991 found no evidence of 
active cardiopulmonary disease.

c)  After service, VA records show 
that in August 1993 for the Persian 
Gulf Registry, the Veteran gave a 
history of recurrent bronchitis.  In 
November 1994, pulmonary function 
testing found a moderate obstructive 
lung defect.  On VA examination in 
October 1997, the diagnosis was 
chronic obstructive pulmonary disease 
due to smoking.

d)  Private medical records, dated in 
July 2001, show that the differential 
diagnosis for hemoptysis was 
bronchitis due to smoking.  In April 
2005, bronchitis was associated with 
smoking.  In September 2006, the 
Veteran had a 40-pack year history of 
smoking.

2.  Schedule the Veteran for a VA 
examination by an orthopedist to determine 
whether disabilities of the cervical and 
lumbar segments of the spine to include 
degenerative joint disease and osteoporosis 
are at least as likely as not (50 percent 
probability or greater) related to the 
Veteran's military service, including a 
five-foot fall to the ground in February 
1991 in Saudi Arabia, at which time the 
Veteran injured her upper back.  The 
examiner should provide a complete 
rationale for any opinion expressed.  The 
examiner should consider the other 
examinations of record.  In formulating an 
opinion, the examiner is asked to consider 
the following:

a)  On Army Reserve examination in 
February 1993, low back pain was not 
attributed to the injury in 1991.  
Examination of the neck and spine were 
normal.

b)  After service, September 1993 VA 
X- rays found a spur formation at C5-
C6 and osteoporosis and scoliosis of 
the lumbar spine.  April 1995 VA X-
rays found cervical disc derangement 
and spurring at L4-L5.  On VA 
examination in October 1997, 
degenerative disease of the cervical 
spine was reported to be consistent 
with the Veteran's age.

3.  Schedule the Veteran for a VA 
examination by a dermatologist to determine 
whether the Veteran has a current skin 
disease, and, if so, whether it is at least 
as likely as not (50 percent probability or 
greater) that the current skin disease is 
related to the Veteran's military service, 
including a skin rash on the elbows in May 
1991.  The examiner must review the claims 
file and should note that review in the 
report.  The examiner should provide a 
complete rationale for any opinion 
expressed.  The examiner should consider 
the other examinations of record and 
specifically reconcile the opinion with the 
October 2008 VA examiner's opinion.  In 
formulating an opinion, the examiner is 
asked to consider the following:

a)  On Army Reserve examination in 
February 1993, no skin abnormality was 
identified.

b)  After service, a January 1998 VA 
dermatology consultation noted a two-
year history of a facial rash 
diagnosed as seborrheic dermatitis.  
Private medical records, dated between 
April 2003 and April 2005, show that 
the Veteran was seen for complaints of 
a lesion on her right arm and rash on 
her forehead, and the diagnoses were 
seborrhea and a viral wart.

4.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

